Citation Nr: 1622089	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  10-18 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction. 

2.  Entitlement to a home adaptation grant.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's spouse




ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1980 to March 1984. 

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, that in part denied service connection for erectile dysfunction.  

The appeal also comes before the Board from an August 2010 rating decision of the RO that denied entitlement to special adaptive housing, special home adaption grant, and specially adapted automobile equipment. 

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) by videoconference from the RO in July 2012.  A transcript of the hearing is associated with the claims file.  

In May 2013, the Board remanded the claims for further development.  

In August 2013, the RO granted entitlement to special adaptive housing and to automobile and adaptive equipment.  Therefore, these issues are no longer before the Board on appeal.  

In addition to a paper claims file, this appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems that contain the representative's October 2015 brief to the Board, duplicate  copies of service records, previously submitted claim forms, and reports of VA hospitalization for an unrelated medical disorder.  

FINDINGS OF FACT

1.  The Veteran's erectile dysfunction is aggravated by medication prescribed for service-connected disabilities of the lumbar spine and bilateral knees. 

2.  The Veteran has been granted eligibility for specially adaptive housing. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for erectile dysfunction are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).  

2.  The criteria for eligibility for home adaptation grant are not met as a matter of law.  38 U.S.C.A. § 2101 (b)(West 2014); 38 C.F.R. 3.809a (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  In this case, the Board is granting in full the claim for service connection for erectile dysfunction.  The claim is substantiated, and there are no further notice and assistance requirements.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001).  

With respect to the claim for home adaption grant, notice is not required where, based on undisputed facts, there is no entitlement to the benefit sought as a matter of law. Mason v. Principi, 16, Vet. App. 129 (2002). 

Service Connection 

The Veteran served as a U.S. Army infantryman with no overseas or combat service.  He contended during the July 2012 Board hearing that he experienced erectile dysfunction caused by medications prescribed to treat service-connected back and knee disabiltiies and residuals of a traumatic brain injury.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004).   Disorders diagnosed after discharge may still be service-connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  
38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R.  § 3.310(b).  

The requirement of the existence of a current disability is satisfied when a Veteran has a disability at the time he files his claim for service connection or during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt is given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).   

Service treatment records are silent for any symptoms, diagnoses, or treatment for erectile dysfunction.  Service treatment records do show treatment for an episode of unconsciousness and heat stroke followed by a history of severe headaches and dizziness as well as injuries to the low back and bilateral knees.  

The Veteran has been awarded service connection for traumatic brain injury, post traumatic headaches, degenerative disc disease of the lumbar spine, radiculopathy of the left lower extremity, and bilateral chondromalacia patella and degenerative arthritis of the knees.  The combined rating was 90 percent from December 20, 2007 and 100 percent from April 6, 2010 with Special Monthly Compensation for multiple disabilities and for the need of aid and attendance of another person.  The Veteran has been diagnosed with an acquired psychiatric disorder that is not service-connected.  

In August 2007, the Veteran sought VA emergency room treatment for depression and suicidal ideation for several months after separating from his spouse.  Clinicians noted a long history of cocaine, marijuana, and alcohol abuse and diagnosed substance induced mood disorder and substance dependence.  The clinicians prescribed anti-depressive and sleep medications.  In January 2008, in addition to continuing prescription anti-depressive medication, clinicians noted that a previous prescription medication for erectile dysfunction was changed to another medication.  There are no clinical comments in the treatment record to establish the timing and circumstances of the onset of the disorder.  

Outpatient VA treatment records show that in September 2007, the Veteran sustained a twisting injury in a fall at a VA medical facility.  He developed severe back and hip pain and was initially treated with a transcutaneous electric stimulation device, over the counter anti-inflammatory medication, and a course of physical therapy.  Imaging studies showed degenerative disease of the lumbar spine and both knees.  Starting in approximately June 2008, clinicians began to prescribe pain medication such as tramadol and piroxicam.  In April 2009, clinicians prescribed hydrocodone and morphine as well as over 20 medications that included the anti-depressive medication.  Prescriptions for erectile dysfunction were suspended for a time while the Veteran was undergoing treatment for a cardiovascular disorder, but the medication was again prescribed starting in approximately June 2011.  

During the Board hearing, the Veteran testified to his belief that his inability to achieve and maintain an erection was caused by the number and dosage of pain medications for his back, knees, headaches, and prevention of seizures.  

In May 2013, the Board denied service connection for an acquired psychiatric disorder.  The Board acknowledged the diagnosis of erectile dysfunction but remanded the claim for service connection to obtain a VA examination and opinion on the etiology of the disorder.  Specifically, the Board requested that a VA examiner provide an opinion whether the erectile dysfunction was related to service or was aggravated by any service-connected disability to include medications taken for those disabilities.  

In August 2013, a VA physician noted a review of the claims file.  The physician noted that the Veteran had been diagnosed with erectile dysfunction in 2007 and with depression and a mood disorder before 2007.  The physician found that the Veteran's erectile dysfunction was attributable only to nonservice-connected depression.  He noted, "ED preceded use of hydrocodone for SC back and knees, but did not precede nonservice-connected depression/mood swings and their meds."  The physician based his opinion on the time line for the medications and the diagnoses.   He did not explicitly address whether the variety and dosage of pain medications prescribed for the service-connected back and knees aggravated the erectile dysfunction.  

The Board finds that service connection for erectile dysfunction is warranted.  Resolving all doubt in favor of the Veteran, the Board finds that there is sufficient competent medical evidence to grant service connection secondary to pain medication for service-connected back and knee disorders, specifically hydrocodone, even though the disorder began at an earlier time and was originally caused by another medication.   

Notably, the VA physician acknowledged that erectile dysfunction arose from the effects of medication to include anti-depressive medication and pain medication such as hydrocodone.  The clear inference from the VA physician's findings is that hydrocodone does impair erectile function.  Thus, even if the anti-depressive medication caused the first onset of the disorder, it is reasonable from the Board's lay perspective that overlaying a medication such as hydrocodone in addition to the continued anti-depressive medication would add to the suppressive effect. Moreover, if the anti-depressive medication were to be stopped, the effect of the hydrocodone would continue to impair function.  

With this logic, and resolving all doubt in favor of the Veteran, it is concluded that the medicine used to treat the Veteran's service connected disability may be considered a proximate cause of the Veteran's erectile dysfunction. 

Home Adaptation Grant

In August 2013, the RO granted assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a)  because of  the loss, or loss of use, of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  38 C.F.R. § 3.809(b). 

Eligibility for assistance in acquiring a home adaptation grant (i.e. adaptations to the residence of a veteran) may be issued to a veteran who is not entitled to a certificate of eligibility for assistance in acquiring specially adapted housing under 38 C.F.R. 
§ 3.809 and who has not previously received assistance in acquiring specially adaptive housing under 38 U.S.C.A. § 2101(a).  38 U.S.C.A. § 2101 (b), 38 C.F.R. § 3.809a (b).  

Because the Veteran has been granted eligibility for specially adapted housing under 38 U.S.C.A. § 2101(a), eligibility for home adaptation grant under 38 U.S.C.A. § 2101(b) is precluded as a matter of law.  



ORDER

Service connection for erectile dysfunction is granted. 

Eligibility for home adaptation grant is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals  








The Board can infer from the physician's opinion that hydrocodone is a medication that can impair erectile function.  There is no competent evidence that the Veteran's erectile dysfunction is caused by a physical deformity or that it is a progressive disease.  Rating criteria contemplate a physical deformity and the loss of use of a creative organ.  See 38 U.S.C.A. §§ 1114, 1155 (West 2014); 38 C.F.R. §§ 3.350, 4.115b, Diagnostic Code 7522(2015).   The Veteran has not reported that his inability to achieve an erection is intermittent or partial.  In his case, the ability to achieve an erection is either possible or not.  Therefore, the provision requiring a baseline level of disability from which an additional degree of severity is measured is not appropriate under these circumstances.  

The VA













  
Department of Veterans Affairs


